NOTICE OF ALLOWABILITY

Election/Restrictions
The restriction requirement has been withdrawn (see Decision on Petition dated 05/27/22).  Claims 11-12 are no longer withdrawn, and are fully examined.

Response to Arguments
Applicant’s arguments, see pages 5-6, filed 03/25/22, with respect to claim 1 have been fully considered and are persuasive.  The rejection of claim 1 has been withdrawn. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

The prior art of record fails to anticipate or make obvious the entire combination of claim limitations required by claim 1.  Specifically, claim 1 recites:
wherein the at least one bending ends at a distance from an end of the sheet metal section so that the end of the sheet metal section is unbent, 
wherein at least one of the web plates and/or the upper belt and/or the lower belt comprises a first sheet metal section and a second sheet metal section, the first sheet metal section having a first thickness, the second sheet metal section having a second thickness that is greater than the first thickness.

The prior art of record fails to anticipate or make obvious the entire combination of claim limitations required by claim 11.  Specifically, claim 11 recites:
wherein before welding the upper belt, lower belt and web plates, at least one bending running essentially in the longitudinal direction of the distal boom segment is introduced into at least one sheet metal section… wherein the at least one bending ends at a distance from an end of the sheet metal section so that the end of the sheet metal section is unbent… the first sheet metal section having a first thickness, the second sheet metal section having a second thickness that is greater than the first thickness.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL L ADAMS whose telephone number is (571)272-4830. The examiner can normally be reached M-F 7:30-4:30 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/N.L.A/           Examiner, Art Unit 3654                    

/SANG K KIM/           Primary Examiner, Art Unit 3654